Filed 2/28/22 P. v. Carrasco CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----




 THE PEOPLE,                                                                                   C091577

                    Plaintiff and Respondent,                                     (Super. Ct. No. 18CF05483)

           v.

 GERARDO ANTHONY CARRASCO,

                    Defendant and Appellant.




         After a bench trial, defendant Gerardo Anthony Carrasco was found guilty of
failing to register as a sex offender. The trial court granted defendant’s request to waive
his right to a jury trial and also permitted him to represent himself for a portion of the
trial pursuant to Faretta v. California (1975) 422 U.S. 806, 821. He contends on appeal
that neither the waiver of his right to a jury trial nor the waiver of his right to counsel
were valid. We disagree and affirm the judgment.




                                                             1
                                     BACKGROUND
        Defendant was charged with failing to register as a sex offender following his
release from incarceration (Pen. Code, § 290.015, subd. (a)), 1 and it was alleged he had
served five prior prison terms (§ 667.5, subd. (b)) and had one prior strike conviction
(§§ 667, subds. (b)-(j), 1170.12). On January 2, 2019, the trial court held a trial readiness
conference for this case and another case involving a stolen vehicle. Defendant initially
confirmed that he was rejecting the prosecution’s plea offer for this case after his counsel
discussed the offer with him “at length.” The court then asked whether defendant wanted
“a jury trial on that?” The following conversation ensued:
        “[DEFENSE COUNSEL]: Do you want a jury trial or court trial?
        “THE DEFENDANT: Court trial would be nice.
        “THE COURT: All right. So --
        “THE DEFENDANT: Respectful.
        “THE COURT: You understand, Mr. Carrasco, that you have a right to have a
        jury trial. And what that includes is that we bring down individuals from the
        community, and those are chosen by some questioning, and that includes
        questioning by your attorney. And that they would ultimately be the fact finder in
        that. And it’s my understanding, which you can, waive your right to a jury trial
        for that case and have a judge decide that instead?
        “THE DEFENDANT: Yes, Your Honor. . . .
        “[¶] . . . [¶]
        “THE COURT: A court trial on the failure to register --
        “THE DEFENDANT: Yes.
        “THE COURT: -- upon release or incarceration?




1   Undesignated statutory references are to the Penal Code.

                                             2
       “THE DEFENDANT: Yes.
       “THE COURT: And there are special allegations that go along with that. And
       you’d like to have a court trial on all of those; is that correct?
       “THE DEFENDANT: Yes.
       “THE COURT: All right. So do we want to then set, then keep our jury trial dates
       for the auto theft and we can set the court trial after that?
       “[DEFENSE COUNSEL]: Your Honor, I think we had talked about doing the
       court trial first with the [section] 290, because if Mr. Carrasco is convicted on the
       [section] 290 matter, his exposure, as to my calculation, is 11 years. So after that
       I’m not sure.”
       On February 6, 2019, at a status conference, defendant requested a continuance to
hire a private attorney. The conversation with the court continued:
       “[DEFENDANT]: If it’s possible. If not, there’s an option [defense counsel]
       discussed, a Faretta motion in the meantime.
       “[DEFENSE COUNSEL]: Your Honor, I spoke to Mr. Carrasco earlier this week.
       He has not . . . made arrangements to hire private counsel yet. He said he would
       like more time. If the Court is not inclined to give him more time, he would then
       like to go pro per. I explained to him going pro per involves filling out a Faretta
       waiver form which, of course, counsel cannot assist in filling out.
       “THE COURT: Correct.”
       The trial court gave defendant a Faretta waiver form and continued the matter for
one week, stating: “[S]o if in fact you are unable to retain private counsel within a week,
you will have [the form]. And if that is still what you’d like to do, I just want to make
sure you have ample time to fill it out because it talks about both the pros and the cons of
representing yourself. And I want to make sure that you understand that.”
       On February 13, 2019, defense counsel informed the trial court defendant was
unable to obtain private counsel and had completed a Faretta waiver form. On

                                               3
defendant’s Faretta form, he acknowledged the dangers and disadvantages to self-
representation, including that “it is almost always unwise to act as your own lawyer” and
you “may do more harm than good for yourself.” Defendant also acknowledged on the
form he understood the charges and consequences, including that he was “aware of the
consequences and maximum possible sentence, should [he] be convicted.” He did,
however, note that he did not know “[n]o one will be appointed to assist [him] in [his]
self-representation” or that he “will be provided no more access to the law library than
any other inmate.”
       At the hearing, the trial court discussed co-counsel and law library access with
defendant; these were the two issues he had represented he did not know about on the
form. The court told defendant, “[y]ou either represent yourself or have the public
defender,” and defendant said he understood that. He also was asked about law library
access and indicated: “From my understanding, that was corrected. There’s time for
CLIC, legal services within the jail. So I understand that as well.” The court then asked:
“So those are -- both are now yeses; is that correct?” Defendant confirmed, “that is
correct.” The court then confirmed defendant understood everything else in the form and
granted his request to represent himself.
       Defendant’s trial began on March 8, 2019. The prosecution called two witnesses
and defendant cross-examined both. After the prosecution rested, defendant requested a
continuance for the trial court to provide certain documents and the court continued the
trial to March 27, 2019.
       On March 27, 2019, defendant told the trial court he no longer wanted to represent
himself and asked the court to appoint counsel. The court granted the request,
reappointed counsel, and continued the case to allow defendant to confer with counsel.
       Defendant retained private counsel before the trial recommenced on June 19,
2019. On that day, new counsel stated the defense did not have any additional evidence
and argued in closing statements there was insufficient evidence to support the sole

                                             4
charge. The trial court found defendant guilty and found the prior conviction allegations
true.
          The probation department reported defendant had 10 prior adult criminal cases
resulting in 12 convictions, six of which were felonies. One of the plea forms for a 2004
conviction was included in the record and showed defendant had acknowledged he
understood he was giving up the right to be tried by a jury.
          On January 22, 2020, the trial court dismissed the prior prison term enhancements
and sentenced defendant to the middle term of two years in prison, doubled for the prior
strike.
          Defendant timely appealed. After numerous granted requests for briefing
continuances, the case was fully briefed on August 9, 2021, and assigned to this panel on
September 28, 2021.
                                         DISCUSSION
                                                 I
                                        Jury Trial Waiver
          Defendant first argues he did not knowingly waive his right to a jury trial because
the trial court failed to tell him that a jury consists of 12 members, he had a right to take
part in the jury selection, the jury must reach a unanimous verdict, and that the judge
alone decided guilt or innocence if he waived a jury trial. Although we agree the
advisement could have been more comprehensive, under the specific circumstances we
discuss post, we conclude defendant was sufficiently advised.
          A criminal defendant has the constitutional right to a jury trial. (People v.
Sivongxxay (2017) 3 Cal.5th 151, 166 (Sivongxxay); U.S. Const., 6th Amend.; Cal.
Const., art. I, § 16.) That right may be waived, provided the waiver is “ ‘knowing and
intelligent, that is, “ ‘ “made with a full awareness both of the nature of the right being
abandoned and the consequences of the decision to abandon it,” ’ ” as well as voluntary
“ ‘ “in the sense that it was the product of a free and deliberate choice rather than

                                                5
intimidation, coercion, or deception.” ’ ” ’ [Citations.] ‘[W]hether or not there is an
intelligent, competent, self-protecting waiver of jury trial by an accused must depend
upon the unique circumstances of each case.’ ” (Sivongxxay, at p. 166.)
        While acknowledging “the value of a robust oral colloquy,” and providing
“general guidance” to help ensure a jury trial waiver is knowing and intelligent, our
Supreme Court has been careful to emphasize that its guidance is merely “advisory.”
(Sivongxxay, supra, 3 Cal.5th at pp. 169-170.) Our high court has “persistently declined
to mandate any specific admonitions describing aspects of the jury trial right.” (People v.
Daniels (2017) 3 Cal.5th 961, 992 (conc. & dis. opn. of Cuéllar, J.); see Sivongxxay, at p.
167 [“Our precedent has not mandated any specific method for determining whether a
defendant has made a knowing and intelligent waiver of a jury trial in favor of a bench
trial”].)
        Sivongxxay did provide guidance for trial courts, “recommend[ing]” defendants be
advised: “(1) a jury is made up of 12 members of the community; (2) a defendant
through his or her counsel may participate in jury selection; (3) all 12 jurors must
unanimously agree in order to render a verdict; and (4) if a defendant waives the right to
a jury trial, a judge alone will decide his or her guilt or innocence.” (Sivongxxay, supra,
3 Cal.5th at p. 169.) The court, however, was careful to “emphasize” that this “guidance
is not intended to limit trial courts to a narrow or rigid colloquy” and observed,
“[u]ltimately, a court must consider the defendant’s individual circumstances and
exercise judgment in deciding how best to ensure that a particular defendant who
purports to waive a jury trial does so knowingly and intelligently.” (Id. at p. 170.) The
test of a valid waiver turns not on whether specific warnings or advisements were given,
but on whether the record affirmatively shows that the waiver is voluntary and intelligent
under the totality of the circumstances. (Id. at pp. 166-167.)
        The parties argue that two cases are particularly relevant here. In People v. Jones
(2018) 26 Cal.App.5th 420, the appellate court found a waiver was invalid. Though the

                                             6
defendant had some discussions with her counsel and was told the judge would decide the
case, the record did not show whether she discussed the nature of the jury trial, discussed
that she had a right to a jury trial, was informed of the nature of a jury trial, or was
informed that she even had a right to a jury trial. (Id. at p. 435.) The court noted our
Supreme Court “has consistently emphasized the importance of the defendant’s
knowledge that he or she has ‘ “ ‘the right to be tried by a jury of his [or her] peers.’ ” ’ ”
(Id. at p. 436.) That could not be presumed because the defendant “had no experience
with the criminal justice system,” so she had not previously waived her rights in
connection with a guilty plea. (Id. at pp. 436-437.) The court concluded “[t]here is no
showing from this record that [the defendant] understood the nature of the right to a jury
trial she was relinquishing.” (Id. at p. 436.)
       A different panel of this court found a waiver valid in People v. Roles (2020)
44 Cal.App.5th 935. There, the defendant had not been advised on the “specific aspects
of a jury trial,” but he had “ ‘extensive conversation[s]’ ” with his counsel about court
and jury trials, including about the meaning of a jury trial and what it meant to waive the
right to a jury. (Id. at p. 950.) We distinguished Jones, because both the court and the
defendant’s counsel inquired into the waiver, there were multiple discussions with the
defendant’s counsel, and “this was not defendant’s first experience with the criminal
justice system.” (Id. at p. 951.)
       The totality of the circumstances here establishes defendant knowingly waived his
right to a jury trial. He was represented by counsel, had recently discussed “at length” a
plea offer (which would have involved giving up his right to a jury trial, among other
rights), and the trial court informed him the jury would consist of “individuals from the
community,” the jury would “ultimately be the fact finder,” and that if he waived the
right “a judge [would] decide that instead.” This adequately informed him of his right to
a jury trial and the essential features of that right.



                                                 7
       Defendant also has extensive experience with the criminal justice system, as we
have described ante, and a plea form in which he acknowledged his right to a jury trial in
writing is included in the record. Even if we assume defendant was never found guilty by
jury and thus had not actually experienced a jury trial, we must presume the trial courts
would not have accepted defendant’s pleas in his 10 criminal cases unless he entered a
valid waiver of his right to a jury trial after having been properly advised of that right.
(In re Julian R. (2009) 47 Cal.4th 487, 499 [“ ‘ “a trial court is presumed to have been
aware of and followed the applicable law” ’ ”].) This extensive experience with the
criminal justice system, along with the advisements he did receive and the totality of the
circumstances, strongly supports an inference defendant knew he had a right to a jury
trial and understood that right. (See Parke v. Raley (1992) 506 U.S. 20, 37 [“We have
previously treated evidence of a defendant’s prior experience with the criminal justice
system as relevant to the question whether he knowingly waived constitutional rights”].)
This case is much closer to Roles than Jones.
       Defendant argues for a formulaic approach explicitly rejected by the Supreme
Court; however, as we have just explained, the trial court’s failure to mention the number
of jurors and the need for unanimity is not determinative, even if the trial court did not
fully follow the Supreme Court’s guidelines. Thus, although we do agree that following
the guidelines detailed by our Supreme Court in Sivongxxay is the most effective means
of guaranteeing defendants properly waive their jury trial rights, under the specific facts
of this case and considering the circumstances thereof in their totality, we conclude that
defendant entered a knowing and intelligent waiver of his right to a jury trial in favor of a
court trial.




                                              8
                                              II
                                Waiver of Right to Counsel
       Defendant next asserts the trial court failed to obtain a valid waiver of his right to
counsel because it did not advise him that his maximum sentence was 11 years in prison.
We disagree.
       A valid Faretta waiver, to relinquish the right to counsel, requires “ ‘a finding that
the waiver is knowing and voluntary, i.e., the accused understands the significance and
consequences of the decision and makes it without coercion.’ ” (People v. Frederickson
(2020) 8 Cal.5th 963, 1002.) “The purpose of the ‘knowing and voluntary’ inquiry, . . . is
to determine whether the defendant actually does understand the significance and
consequences of a particular decision and whether the decision is uncoerced.” (Godinez
v. Moran (1993) 509 U.S. 389, 401, fn. 12.) “No particular form of words, however, is
required in admonishing a defendant who seeks to forgo the right to counsel and engage
in self-representation. ‘ “The test of a valid waiver of counsel is not whether specific
warnings or advisements were given but whether the record as a whole demonstrates that
the defendant understood the disadvantages of self-representation, including the risks and
complexities of the particular case.” ’ ” (People v. Lawley (2002) 27 Cal.4th 102, 140.)
       “On appeal, a reviewing court independently examines the entire record to
determine whether the defendant knowingly and intelligently invoked his right to self-
representation.” (People v. Doolin (2009) 45 Cal.4th 390, 453.) We must “indulge every
inference against waiver of the right to counsel.” (People v. Marshall (1997) 15 Cal.4th
1, 20.) However, “ ‘[t]he burden is on the defendant to demonstrate he did not knowingly
and intelligently waive his right to counsel.’ ” (People v. Sullivan (2007)
151 Cal.App.4th 524, 547, italics omitted.)
       “[T]here is a split of authority in California as to whether the court must also
specifically advise the defendant of the maximum penal consequences of conviction.”
(People v. Ruffin (2017) 12 Cal.App.5th 536, 544, citing People v. Bush (2017)

                                              9
7 Cal.App.5th 457, 469-474 [discussing decisions and holding advisement of penal
consequences is not essential to a valid Faretta waiver]; People v. Jackio (2015)
236 Cal.App.4th 445, 454-455 [holding that court must advise the defendant of the
maximum punishment if convicted, including enhancements].)
       Even assuming the trial court was required to inform defendant of the maximum
punishment and did not explicitly do so, the record here establishes that he knew his
exposure. On January 2, 2019, defense counsel said in open court, in the presence of
defendant, that she calculated defendant’s maximum sentence as 11 years. This was
shortly after she said she had spoken with defendant “at length” regarding the
prosecutor’s plea offer. Although this was not the court informing defendant of the
maximum exposure at the time of the waiver, it was only six weeks prior. As defendant
recognizes, “[t]his penal exposure would sober any prospective pro-per defendant,” so it
is unlikely defendant forgot this significant potential sentence when relinquishing his
right to counsel shortly after. And in defendant’s Faretta waiver form, he acknowledged
he understood the maximum penalty. The court did not orally go through each
admonition in the form, but there is no strict requirement that it do so. (People v.
Burgener (2009) 46 Cal.4th 231, 241 [“ ‘[a]s long as the record as a whole shows that the
defendant understood the dangers of self-representation, no particular form of warning is
required’ ”].) Regardless, the trial court did go through the two issues defendant
responded “no” to during the hearing, further ensuring defendant understood the
consequences of his decision to self-represent.
       We agree that even if advising a defendant of their maximum exposure prior to
obtaining a Faretta waiver may not be strictly required, it is best practice to do so to
better guarantee the waiver is knowingly and voluntarily given. (See People v. Jackio,
supra, 236 Cal.App.4th at p. 455 [“By so advising, the trial court puts the defendant on
notice that, by representing himself, he is risking imposition of that maximum possible
punishment”].) However, here the record as a whole serves to demonstrate that

                                             10
defendant understood his maximum exposure; the trial court’s failure to advise him at the
time of his waiver of his right to counsel did not invalidate that waiver.
                                      DISPOSITION
       The judgment is affirmed.



                                                        /s/
                                                  Duarte, Acting P. J.



We concur:



     /s/
Renner, J.



     /s/
Krause, J.




                                             11